no.oi~iz~ooj/A'C£
                         PD-0775-15

                                                       Ibib-Mis'

J)niJn i&rtb jQtgfo/ci Cmt              RECEIVEDIN c
                                       Q(ijBtOFCRIMINAL APPEALS
                                             JUN 24 2015

 Tim CtoRtd (hmwalJp/^alo

                                                     FILED IN
                                             COURT OF CRIMINAL APPEALS
                                                    JUN 26 2015
     ayj^^l G0itdO)u)ua
                                                 Abel Acosta, Clerk




                                                                         jj




                             >4lL. ^Mif$miMO CL QMOMiOUQ


    ^fwpml;